Citation Nr: 1425103	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans VISN 16 Consolidated Fee Unit


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on August 17, 2010, at Teche Regional Medical Center, Morgan City, Louisiana.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from January 1992 to September 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA), New Orleans Veterans Integrated Service Network (VISN) 16 Consolidated Fee Unit (which is the Agency of Original Jurisdiction (AOJ)) that disapproved the claim for entitlement to payment or reimbursement of medical expenses incurred on August 17, 2010, at Teche Regional Medical Center, Morgan City, Louisiana.


REMAND

Upon review, in an October 2010 statement, a representative of the Teche Regional Medical Center indicates that an appeal was being sent on the Veteran's behalf in this case.  However, because this private facility (or any of its representatives) does not hold the executed Power of Attorney (POA) as the Veteran's representative, which is on file with VA, the AOJ appropriately accepted the October 2010 statement to be a notice of disagreement (NOD) filed by said private facility in its own right, as a party in interest to the VA's denial of payment or reimbursement for the Veteran's medical expenses incurred at its facility.  Compare 38 U.S.C.A. §§ 7105(b)(2) (West 2002) (filing NOD and appeal) and 38 C.F.R. §§ 20.301 (2010, 2013) (who can file an appeal), with 38 U.S.C.A. § 7105A (West 2002) (simultaneously contested claims) and 38 C.F.R. § 20.500 (2010, 2013) (who can file an appeal in simultaneously contested claims).

While the AOJ furnished the Teche Regional Medical Center a statement of the case (SOC) in November 2010, with a correspondence copy mailed to the Veteran at his last address of record, the notice provided in the SOC pertained to the time limit for filing a Substantive Appeal in a traditional appeal (i.e., a non-contested claim).  In any event, the Teche Regional Medical Center did not perfect an appeal, by submitting a Substantive Appeal in accordance with either 38 U.S.C.A. § 7105 or 38 U.S.C.A. § 7105A.  For this reason, the Board determines that the Teche Regional Medical Facility may no longer be deemed a party in interest or an appellant in this matter.

Given that the Veteran remains the sole party in interest to the VA's denial of payment or reimbursement for his medical expenses incurred at the Teche Regional Medical Center, there is no legal authority upon which VA can accept the October 2010 statement as a valid NOD on the Veteran's behalf.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301.  As a remedy, the Board is required to place this matter in its proper procedural posture, and thus will construe the December 2010 VA Form 9, which was personally filed by the Veteran, as a valid and timely NOD to the September 2010 determination denying payment or reimbursement for the medical expenses incurred on August 17, 2010, at Teche Regional Medical Center.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § § 20.301, 20.302.  Therefore, in accordance with the principles of fair process, the Board must remand this matter to the AOJ to furnish the Veteran a SOC and to give him a fair opportunity to perfect an appeal of this matter by submitting a timely Substantive Appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. §§ 20.2, 20.102(b) (2013).

The Board regrets the delay associated with this REMAND; however, in order to give the Veteran every consideration with respect to this matter, it is necessary to return the case to the AOJ to ensure that the Veteran's right to due process is preserved.

For the reasons set forth above, this matter is REMANDED for the following action:

The AOJ must send the Veteran and his accredited representative a Statement of the Case that addresses the issue of entitlement to payment or reimbursement of medical expenses incurred on August 17, 2010, at Teche Regional Medical Center.  The AOJ should return this issue to the Board only if the Veteran or his accredited representative files a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

